Title: To George Washington from George Lewis, 9 April 1796
From: Lewis, George
To: Washington, George


        
          Dr Sir
          Fredericksburg [Va.] 9th April 1796
        
        Your letter of the 28th of last month, acknowledging the receipt of my two last letters, I receiv’d, no information since then has transpired respecting the value of western lands that can be depended upon—It has been asked me by some persons whether you would exchange any of those lands for improved estates (good farms) in this part of the country that might be immediately rented to an advantage, as your terms speak nothing of bartar. I supposed it would not be your wish, should an exchange of this kind be agreable—you can advise me. I shall continue my exertions to purchase Wodrowes land, and have not a doubt could I have gone to Kentucky this month as intended, but I should have secured it—Mrs Lewis’s indisposition for sometime past, and no prospect of her mending

          

            
            Map 1: GW’s western lands occupied an important place in his personal wealth and financial management. He enlisted the help of his nephew George Lewis in trying to sell land he owned on Rough Creek in western Kentucky. (Illustrated by Rick Britton. Copyright Rick Britton 2014)


shortly, prevents my goeing this summer, for some dayes past she has been with her Mother in the country, in hopes that a change of air and exercise may be of service. I return’d to town this day, where I received your letter, otherwise it should have been acknowledg’d ere this. I left my Mother and family well yesterday—My love to my Aunt, and accept the sincere respect and esteem of Yr Affectionate Nephew
        
          Go: Lewis
        
      